Citation Nr: 0400725	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for polycythemia vera, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for the residuals of a 
brain stem stroke, claimed as due to polycythemia vera.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In March 2003, the Board denied the veteran's appeal for 
entitlement to service connection for a skin rash, to include 
as due to Agent Orange exposure.  At that time the Board 
deferred a decision as to the issues listed on the first page 
of this decision pending additional development.

In June 2003, the Board requested a medical expert opinion 
from a specialist in hemic disorders in the Veterans Health 
Administration of the VA pursuant to 38 C.F.R. § 20.901.  The 
Board notified the veteran and his representative of the 
request for expert medical analysis in his case by letter 
dated in June 2003.  An expert medical opinion dated in July 
2003 was received and associated with the claims file.  By a 
letter dated December 5, 2003, the veteran's representative 
was furnished a copy of the opinion and allowed 60 days for a 
response pursuant to 38 C.F.R. § 20.903.  The representative 
presented arguments in support of the veteran's claim later 
in December 2003 and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's currently-diagnosed polycythemia 
(regardless of whether diagnosed as polycythemia vera or 
secondary polycythemia) is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam.  

3.  Chronic myelogenous leukemia has not been recognized by 
VA as causally related to exposure to herbicide agents used 
in Vietnam.

4.  There is no in-service evidence of polycythemia vera or 
any other blood disorder.

5.  The veteran's brain stem stroke was not the result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Polycythemia was not incurred or aggravated in service, 
and may not be presumed to have been incurred or aggravated 
in service, including due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  The residuals a brain stem stroke, claimed as due to 
polycythemia vera, were not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he was exposed to Agent Orange during 
his military service in Vietnam.  He maintains that he 
developed polycythemia vera as a result.  He further asserts 
that he suffered a brain stem stroke in 1991 as a result of 
polycythemia vera.

Relevant Regulations.  Under the relevant regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2003).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Factual Background.  As an initial matter, the Board notes 
that the service medical records fail to show a diagnosis of 
polycythemia.  The veteran's service separation examination 
reflects a normal clinical evaluation.  Further, post-service 
medical evidence is negative for complaints of, treatment 
for, or diagnosis of polycythemia until 1982, many years 
after his release from service in 1971.  In 1991, he suffered 
a brain stem stroke and recovered with no apparent residuals.  
He now makes a claim for polycythemia vera secondary to Agent 
Orange and the residuals of a brain stem stroke secondary to 
polycythemia vera.    

Analysis.  It is apparent to the Board that resolution of the 
claims essentially revolves around conflicting medical 
opinions regarding the veteran's assertion that his 
polycythemia is related to Agent Orange exposure.  As an 
initial matter, under the regulations, the veteran is 
presumed to have been exposed to Agent Orange during his 
service in Vietnam.

Of note, when weighing certain medical opinions, the Board 
observes that inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance.  Bloom v. West, 12 Vet. App. 185 (1999).  In 
Alemany v. Brown, 9 Vet. App. 518 (1996), the Veterans Claims 
Court noted that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Veterans Claims Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert, the Veterans Claims Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Claim for Polycythemia Based on Agent Orange Exposure.  The 
veteran claims that he developed polycythemia vera as a 
result of exposure to Agent Orange.  As an initial matter, 
the Board notes that a statement from his private physician 
indicated that the veteran was diagnosed with "polycythemia 
vera," but this finding has been challenged by a recent 
medical expert opinion from a specialist in hemic disorders 
dated in July 2003.  The specialist concluded that the most 
appropriate diagnosis would be "secondary polycythemia."  
Regardless, the veteran has been treated for the blood 
disorder with intermittent phlebotomies since 1982.  

After a review of the claims file, the Board notes that the 
evidence favorable to the veteran includes an October 2000 
statement from his private physician, Dr. D.F., to the effect 
that the veteran presented with erythrocytosis in 1982 and 
was diagnosed with polycythemia vera.  He had been treated 
over the years with intermittent phlebotomies to control his 
hemoglobin and hematocrit.  In 1991, he suffered a brain stem 
stroke and fully recovered.  Dr. D.F. reflected that Agent 
Orange had been implicated in several forms of leukemia, 
including acute myeloid leukemia, acute lymphoblastic 
leukemia, and chronic myelogenous leukemia.  He then 
reflected that chronic myelogenous leukemia was closely 
related to polycythemia vera.  Therefore, he maintained that 
"Agent Orange exposure [was] probably the cause of [the 
veteran's] chronic polycythemia vera."

In a May 2001 letter, Dr. D.F. noted that polycythemia vera 
was part of a group of disorders called myeloproliferative 
diseases, which also included chronic myelogenous leukemia 
and essential thrombocythemia.  He reported that the diseases 
all represented an abnormal monoclonal proliferation of 
hemapoietic cells, or precursor cells in the bone marrow.  He 
indicated that an individual patient's disorder could be 
classified as any of the diseases depending on whether their 
red cells, white cells, or platelets were proliferating more 
at any particular time.  He referenced a 1993 report from the 
National Academy of Science (NAS) that stated that leukemia 
was one of the diseases showing an association with Agent 
Orange and cited three different studies (Bertazzi 1989, 
Burmeister 1982, and Alavanja 1988) in support of the 
proposition.  He concluded that since chronic myelogenous 
leukemia and polycythemia were so closely related as 
myeloproliferative disorders, the relationship between Agent 
Orange "would hold for polycythemia as well as chronic 
myelogenous leukemia." 

However, after a careful review of the private physician's 
opinions, the Board is compelled to assign them less 
probative weight.  Significantly, regardless of the findings 
in the 1993 NAS report, VA has determined that a presumption 
of service connection based on exposure to herbicides is not 
warranted for leukemia.  See Notice, 64 Fed. Reg. 59232 (Nov. 
2, 1999).  In the regulation, VA specifically cited various 
studies (including Amadori 1995, Waterhouse 1996, Bertazzi 
follow-up study 1997, Kogevinas 1997, Ramlow 1996, Gambini 
1997, Dalager and Kang 1997, and Crane 1997) and concluded 
that:

An association of leukemia with herbicide 
exposure is biologically plausible, and 
the histological similarity of chronic 
lymphocytic leukemia with non-Hodgkin's 
lymphoma also suggests an association.  
Nonetheless, the overall evidence is too 
slight to warrant assigning leukemia to a 
higher category.  Accordingly, the 
Secretary has found that the credible 
evidence against an association between 
leukemia and herbicide exposure outweighs 
the credible evidence for such an 
association, and he has determined that a 
positive association does not exist.

See Notice, 64 Fed. Reg. at 59238.  
Subsequently, there was an exception made to the regulation 
and chronic lymphocytic leukemia (CLL) was added to the list 
of presumptive diseases.  Specifically, the Agent Orange Act 
of 1991 (PL 102-4) requires that the NAS and the Secretary of 
VA enter into an agreement for NAS to review, summarize, and 
make recommendations about diseases associated with exposure.  
The NAS is required to submit a report on its activities 
every two years and, based on the findings contained in the 
report, the Secretary has to make decisions about presumptive 
service connection with diseases studied.  The NAS issued an 
Update report on January 23, 2003.  Based on the findings of 
this report, the Secretary determined that a positive 
association existed between the exposure to herbicides and 
the development of CLL.  This regulation became effective 
October 16, 2003.  

However, the Board places less probative value on Dr. D.F.'s 
contentions because he has advanced a relationship between 
chronic myelogenous leukemia and Agent Orange exposure (which 
has not been recognized by VA), rather than chronic 
lymphocytic leukemia "CLL" and Agent Orange (which has been 
established by VA as related to Agent Orange).  He contends 
that since polycythemia and chronic myelogenous leukemia are 
closely related it follows that there is an relationship 
between polycythemia and Agent Orange.  This position is 
inconsistent with VA's interpretation of the NAS report.  
Importantly, VA has not recognized either polycythemia vera 
as related to Agent Orange, nor has it recognized chronic 
myelogenous leukemia as one of the presumptive diseases based 
on exposure to Agent Orange.  

In fact, VA has specifically excluded leukemia (with the 
exception of CLL) from the list of presumptive disease.  The 
Board is bound by VA regulations.  See 38 U.S.C.A. § 7104(c).  
In addition, there is no evidence to equate CLL (associated 
with Agent Orange) with other types of leukemia, including 
chronic myelogenous leukemia (which is not associated with 
Agent Orange).  Therefore, Dr. D.F.'s essential premise - 
that the veteran's polycythemia vera is closely associated 
with chronic myelogenous leukemia, which is, in turn, related 
to Agent Orange exposure - is not supported by the medical 
research cited in the regulations.  For that reason, the 
Board assigns his opinions based on that premise to be of 
less probative value.

The Board has also reviewed a VA examination report dated in 
July 2001 and a follow-up addendum dated in August 2001, 
undertaken by the same examiner to address the issues on 
appeal.  Initially, the examiner concluded that the veteran's 
polycythemia was "probably not related to his Agent Orange 
exposure in 1969 and 1970."  He concluded, however, that the 
stroke the veteran had in 1991 was likely related to 
polycythemia.  In an August 2001 addendum, the same examiner 
noted that he had reviewed Dr. D.F.'s letter and concluded, 
based on the identical reasoning of Dr. D.F. (asserting a 
relationship between polycythemia vera, chronic myelogenous 
leukemia, and Agent Orange exposure), that it was as likely 
as not that the veteran's polycythemia vera was the result of 
Agent Orange exposure and that it was "more likely that it 
was than that it was not."  

However, for the same reasons outlined above, the Board is 
inclined to place less probative value on this medical 
opinion.  While there has been a correlation between CLL and 
Agent Orange, and the Board accepts for purposes of this 
discussion that polycythemia vera and chronic lymphocytic 
leukemia are histologically similar, there is no question 
that leukemia (except for CLL) is specifically not included 
on the presumptive list of Agent Orange-related diseases.  As 
such, service-connection is not warranted.

On the other hand, the evidence unfavorable to the veteran 
includes a July 2003 medical expert opinion.  First, the 
specialist who prepared this report questions whether the 
veteran, in fact, has polycythemia vera.  He opined that the 
more appropriate diagnosis would be secondary polycythemia 
and makes the point that the veteran's symptoms fail to meet 
the diagnostic criteria for a diagnosis of polycythemia vera.  
He also noted that the veteran's symptoms were not consistent 
with other criteria routinely used when considering a 
diagnosis of polycythemia vera, including elevated LDH and 
uric acid levels and suppressed erythropoietin levels.  He 
also noted that polycythemia vera was a progressive disease 
with progressive bone marrow regulation and the median 
survival rate was 12 years; however, he pointed out that the 
veteran had not demonstrated any evidence of disease 
progression between 1984 and 2000.  

Next, the physician who provided the medical expert opinion 
in July 2003 noted that even if the veteran had polycythemia 
vera, there was not a clear association between it and 
herbicide exposure.  He related that dioxin was associated 
with malignancy of the lymphoid family of cells but not the 
malignancies of the myeloid-erythroid family of cells.  He 
stressed that although both groups could be called leukemia, 
they were different leukemias of different cell lineages.  
Finally, he considered whether the veteran's 1991 stroke was 
caused by polycythemia.  He remarked that the veteran's 
hemoglobin and platelet count were both in the normal range 
at the time of the stroke and would not have produced an 
abnormal blood viscosity.

In view of the above, the Board is of the opinion that the 
nexus between Agent Orange exposure and polycythemia 
(regardless of whether it is polycythemia vera or secondary 
polycythemia) has not been satisfied by the evidence.  While 
the private physician's medical opinions seem to support the 
veteran's claim, a closer reading shows that the medical 
opinions assumes a relationship between polycythemia vera and 
chronic myelogenous leukemia, and assumes a relationship 
between leukemia and Agent Orange, which the VA has 
specifically rejected.  Therefore, the preponderance of the 
evidence is against the veteran's claim and the claim must 
fail.

Claim for Polycythemia on a Direct Basis.  In addition, the 
claim must be denied on a direct basis because there was no 
mention of polycythemia in service and no continuity of 
symptomatology subsequent to military discharge has been 
shown, nor has any medical examiner attributed the disorder 
to the veteran's active military service, except as it 
relates to a claim for Agent Orange exposure (discussed 
above).  Thus, a direct causal link between the veteran's 
polycythemia and active military service has not been 
demonstrated and the claim must be denied.

Claim for the Residuals of a Stroke Due to Polycythemia.  To 
the extent that the veteran asserts that he is entitled to 
service connection for the residuals of a stroke due to 
polycythemia, the Board finds that claim must also fail.  As 
discussed above, polycythemia is not a service-connected 
disability and there is no basis to reach the issue of 
secondary service connection under the provisions of 38 
C.F.R. § 3.310 (2003) and Allen v. Brown, 7 Vet. App. 439 
(1995).  

Next, service medical records are completely negative for 
complaints of, treatment for, or diagnosis of a stroke.  
Therefore, there is no evidence that the veteran had symptoms 
related to a stroke in service.  Further, there is no 
indication of continuity of symptomatology as evidenced by 
the absence of treatment for a stroke for many years after 
service.  Post service medical evidence reflects that he 
first received treatment for a stroke in 1991.  The Board 
places significant probative value on the 20 year gap between 
discharge from military service and the initial diagnosis.  
As such, the Board concludes that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1971 and the 1991 diagnosis.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, there is no evidence 
establishing a direct medical nexus between military service 
and the veteran's 1991 stroke.  The contentions of the 
veteran as to a medical nexus, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his complaints with an event or incurrence while in 
service, will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In sum, 
the Board places greater probative value on the lack of post-
service treatment for many years after service separation, 
and the absence of medical evidence establishing a nexus 
between military service and the veteran's current complaints 
related to the residuals of a stroke.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In February 2001, the RO notified the veteran that new 
legislation had invalidated the not well-grounded standard 
and that his claims were being reviewed under the new law.  
He was also informed as to what he needed to support his 
claims based on Agent Orange exposure, and given the list of 
presumptive diseases.  He was told that VA would assist him 
in obtaining any medical records that would support his 
claims.  

In December 2001, the RO provided him and his representative 
with a Statement of the Case which set forth all pertinent 
regulations, including the Agent Orange regulations and the 
secondary claim provisions, and he was given an analysis of 
why his claims were being denied.  The RO explained that it 
had considered the private and VA medical evidence but that 
polycythemia vera was not included on the list of presumptive 
diseases.  He was also told that the residuals of his brain 
stem stroke were shown to be the result of a nonservice-
connected disability.  In addition, the Board sought an 
opinion from a medical expert, a specialist in hemic 
disorders, to specifically address the issues on appeal and 
the veteran's representative was provided with a copy of the 
July 2003 report and given additional time to submit further 
evidence or argument, which was associated with the claims 
file in December 2003.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

Service connection for polycythemia vera, claimed as 
secondary to Agent Orange exposure, is denied.

Service connection for residuals of a brain stem stroke, 
claimed as due to polycythemia vera, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



